MEMORANDUM **
Lorenzo Eulogio Morales, Ana Del Carmen Olcese Panduro, and Lorenzo Andre Morales Olcese, natives and citizens of Peru, petition for review from the denial of asylum. Because the Board of Immigration Appeals adopted the Immigration Judge’s (“IJ”) decision, we review the IJ’s decision for substantial evidence, and we deny the petition. See Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002).
Substantial evidence supports the IJ’s finding that the unfulfilled threats of the Shining Path guerillas described by Morales did not establish past persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000). In addition, we conclude that the IJ properly found that Morales has not shown a well-founded fear of future persecution.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.